DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-18, drawn to a padding material, classified in A41D13/015.
II. Claims 19-22, drawn to a method of producing a padding material, classified in B29C41/20.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by additive manufacturing rather than being shaped in a mold.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions would require different search strings of search queries.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

This application contains claims directed to the following patentably distinct species. Please choose one species for examination from each of groups A, B and C for a total of three (3) species for examination. 
A: substrate
	A1: woven fabric (claim 2)
	A2: non-woven polymer (claim 3)
	A3: woven polymer (claim 4)
B: indicator
		B1: wear indicator (claim 8)
		B2: sensor (claim 9)
	C: use
		C1: protective garment, gear or equipment (claim 11)
		C2: surface of sporting equipment (claim 12)
		C3: playing surface (claim 13)
		C4: in a passenger vehicle (claim 14)
		C5: cushioning layer (claim 15)

The species are independent or distinct because they are mutually exclusive. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1 and 10 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The species would require different search strings or search queries.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

During a telephone conversation with Gary Hartman on November 2, 2022, a provisional election was made to prosecute the invention of Group 1 and species A2, B1 and C5, claims 1, 3, 5-8, 10 and 15-18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 2, 4, 9, 11-14 and 19-22 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5-8, 10 and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites “fine porosity.” It is unclear what constitutes “fine.” Is a 1-micron diameter pore fine? Is a 10-micron diameter pore fine? For purposes of examination, any pore size will be interpreted as fine. Claims 3, 5-8, 10 and 15-18 are rejected for being dependent on claim 1. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 7, 10 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2012/142524 Wyner et al with evidence from Poron Microcellular Urethane.
Regarding claim 1, Wyner teaches a padding material (paragraph 0002) comprising: 
a base and an array of raised unit cells 32 that individually protrude from a surface of the base so that the unit cells are spaced apart from each other (figure 13), the base and the unit cells being formed of a polymeric material 50 that contains fine porosity (paragraph 0071, where foam is porous); and 
a substrate 56 formed of a textile or fabric material (paragraph 0067) that is embedded in the base (figure 13) and permeated by the polymeric material (paragraph 0067).
Wyner does not explicitly teach that the polymeric material is cured. However, Wyner discloses that a suitable foam is an open cell, microcellular polyurethane foam such as Poron®. Poron is a cured polyurethane foam (Poron Microcellular Urethane, page 2, second paragraph of “What is Poron®?”).
Regarding claim 3, Wyner teaches that the substrate is a non-woven polymer material (paragraph 0068, hydro-entangled polyester).  
Regarding claim 7, Wyner teaches an adhesive on a surface of the base opposite the unit cells (paragraph 0060, between 54 and 56).  
Regarding claim 10, Wyner teaches a protective product comprising the padding material of claim 1 (paragraph 0034).  
Regarding claim 15, Wyner teaches that the protective product is capable of use as a cushioning layer on a floor, cabinet, door, doorframe, doorknob, wall, or gate (paragraph 0034, protective gear and the like).  
Regarding claim 16, Wyner teaches that the protective product is a structural component comprising: 
first 52 and second 54 plates that define a cavity therebetween in which the padding material is contained (figure 13); and 
a fluid (air) within the cavity and in which the padding material is immersed (paragraph 0071, where the porous foam is filled with air).  
Regarding claim 17, Wyner teaches columns or struts between the plates and between adjacent unit cells of the padding material (figure 13, where layers 50 and 56 act as supporting columns between the plates at locations between the unit cells such as 34 and 36, for example).  
Regarding claim 18, Wyner teaches a sidewall 56 that closes the cavity between the plates and is formed of a material that is permeable to the fluid (figure 13 and paragraph 0067, where layer 56 closes the cavity at 36, for example, and is porous and therefore permeable to the fluid).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/142524 Wyner et al with evidence from Poron Microcellular Urethane as applied to claim 1 above, and further in view of WO 2012/125589 Ashworth et al.
Regarding claim 5, Wyner teaches the padding material, but does not teach a composite viscoelastic polymer. Ashworth teaches a padding material used in a glove including a polymeric material that is a composite viscoelastic polymer (paragraph 0017) whose stiffness is tailored with at least one additive 212 (paragraphs 0017 and 0020, where fillers are used to tailor the characteristics of the glove to the desired application). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the viscoelastic polymer and additive of Ashworth in the product of Wyner because fillers allow the characteristics to be tailored to the desired use (paragraphs 0017 and 0020) and these viscoelastic materials are suitably flexible for a cushioning material. 
Regarding claim 6, Ashworth further teaches that the viscoelastic polymer is silicone (paragraph 0017) and the at least one additive includes at least graphite (paragraph 0022). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use graphite as the additive because this adds lubricity to the product, a characteristic that is useful in cushioning applications (paragraph 0022).  
Regarding claim 8, Wyner teaches the padding material but does not teach the use of a wear indicator (paragraph 0030). Ashworth teaches 8. The padding material of claim 1, further comprising a wear indicator incorporated into at least some of the unit cells. Ashworth teaches a padding material used in a glove including a wear indicator (paragraph 0030). It would have been obvious to include the wear indicator of Ashworth in the unit cells of Wyner because this allows the user to determine when the cushion material is getting worn and should be replaced (paragraph 0030). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megha M Gaitonde whose telephone number is (571)270-3598. The examiner can normally be reached Monday-Friday 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MEGHA M GAITONDE/Primary Examiner, Art Unit 1781